DETAILED ACTION
Response to Amendment
A Reply was filed 9 May 2022.  The amendments to the claims and drawings have been entered.  Claims 1-7, 9-10, and 16-25 are pending.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
For reasons already discussed in the record, Applicant elected species that encompass Figures 2-3.  Figure 2 shows a main steam safety valve (121).  Figure 3 shows a main steam safety valve (121) and a connection valve (113).  
Applicant argues that “Claim 1 has been amended to correspond to Fig. 2, and newly added claim 16 corresponds to Fig. 3” (Reply at page 7).  
Claim 1
Claim 1 recites “the main steam safety valve comprises a three-way valve configured to transfer generated steam to atmosphere”.  This recited feature is not shown in Figure 2, as alleged by Applicant.  Figure 2 shows that the main steam safety valve (121) is a three-way valve.  However, in Figure 2 said three-way valve (121) discharges either to the main steam pipe (110) or to the connection pipe (120).  The main steam pipe (110) leads to the turbine.  The connection pipe (120) connects to the decontamination water tank (130).  Nowhere in Figure 2 does the main steam safety valve (121) discharge steam to atmosphere, as alleged by Applicant.  
Applicant argues that claim 1 corresponds to the species Fig. 2.  However, as can be seen from Figures 2-3, there is shown only one three-way valve that discharges steam to atmosphere.  That valve is the connection valve (113) in Figure 3, which is not a main steam safety valve. 
It follows that claim 1 does not encompass the elected species.  At best, claim 1 may be directed to a species not elected.  Nevertheless, claim 1 is objected to because it is directed to a non-elected species.  
Claim 16
Claim 16 recites an embodiment in which “the connection valve is located upstream . . . from the main steam safety valve”.  This recited feature is not shown in Figure 3, as alleged by Applicant.  Figure 3 shows that the connection valve (113) is located downstream from the main steam safety valve (121).  
It follows that the entirety of claim 16 does not encompass the elected species.  At best, claim 16 may be directed to a species not elected.  Nevertheless, claim 16 is objected to because it is directed to a non-elected species. 

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  No new matter should be entered.  The following recited features are not shown in any figure:
a three-way connection valve (indicated as reference numeral 113) which: (1) is configured to discharge steam to atmosphere; and (2) is located upstream from the main steam safety valve (indicated as reference numeral 121).  Note claim 16. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objections to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
Claims 16-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 


Claim 16 recites an embodiment comprising a three-way connection valve (indicated as reference numeral 113) which: (1) is configured to discharge steam to atmosphere; and (2) is located upstream from the main steam safety valve (indicated as reference numeral 121).  For reasons previously discussed above, this embodiment constitutes new matter.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643